United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4091
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              James Joseph Thompson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: October 20, 2017
                              Filed: February 2, 2018
                                  ____________

Before WOLLMAN and SHEPHERD, Circuit Judges, and GOLDBERG,1 Judge.
                         ____________

SHEPHERD, Circuit Judge.

      Following an August 2016 jury trial, James Thompson was convicted of
possession with intent to distribute a controlled substance in violation of 21 U.S.C.



      1
       The Honorable Richard W. Goldberg, Judge for the United States Court of
International Trade, sitting by designation.
§ 841(a)(1). Thompson appeals his conviction. For the reasons set forth below, we
affirm.

                                    I. Background

       In July 2015, Sioux Falls police received an anonymous tip that Thompson was
distributing controlled substances. While surveilling Thompson’s residence, police
noticed a garbage container in the driveway, located between the garage door and the
pedestrian door entrance to the garage.2 Police then contacted Thompson’s garbage
collection service to conduct a controlled trash pull. On a regularly-scheduled day
of collection, police watched the garbage collector retrieve Thompson’s garbage
container from its location in Thompson’s driveway by the garage door and dump its
contents in the empty collection area of the truck. Police then retrieved the trash from
the truck and searched it, finding several drug-related items. The police conducted
a similar trash pull the following week, which revealed additional drug-related items
and a receipt for a storage unit. Based on these trash pulls—as well as information
received from an informant—police obtained a search warrant for Thompson’s
residence, where they found 19 grams of methamphetamine inside a lockbox, $26,063
in cash hidden inside an ottoman, and drug paraphernalia. Police later obtained a
search warrant for Thompson’s storage unit in Luverne, Minnesota, which contained
an additional 115.1 grams of methamphetamine and $36,950 in cash.

      Prior to trial, Thompson moved to suppress all evidence obtained from the
searches, claiming the warrants were based on unconstitutional trash pulls. Following


      2
       Thompson’s residence has a double garage with one garage door, as well as
a pedestrian door entrance into the garage located between the garage door and the
main entrance of the home. A large driveway sits in front of the home, and a
walkway passes in front of the pedestrian door of the garage on its way to the main
entrance of the home.


                                          -2-
an evidentiary hearing, the magistrate judge recommended denying Thompson’s
motion to suppress because no trespass occurred or, alternatively, because Thompson
did not have an objectively reasonable expectation of privacy in the trash. The
magistrate judge also found that probable cause existed for the search warrants even
absent the information obtained from the trash pulls and, even if the warrants were
invalid, the Leon good faith exception applied. See United States v. Leon, 468 U.S.
897 (1984). The district court3 denied Thompson’s motion to suppress, adopting the
magistrate judge’s report and recommendation in part by agreeing that Thompson did
not have an objectively reasonable expectation of privacy in the trash and that, even
without the trash pulls, there was probable cause for the search warrants. Thompson
was convicted following a jury trial and sentenced to 150 months imprisonment.

                                     II. Trash Pulls

       Thompson first challenges the district court’s denial of his motion to suppress.
We review the district court’s factual findings for clear error and its legal conclusions
de novo. United States v. Farnell, 701 F.3d 256, 260 (8th Cir. 2012). We will “affirm
[the] order denying [Thompson’s] motion to suppress unless the decision is
unsupported by substantial evidence, is based on an erroneous view of the applicable
law, or in light of the entire record, we are left with a firm and definite conviction that
a mistake has been made.” Id. at 260-61 (internal quotation marks omitted).



      The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures . . . .”
U.S. Const. amend. IV. A warrantless search of an individual’s trash violates the

      3
      The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.


                                           -3-
Fourth Amendment only where the individual has a “subjective expectation of
privacy in [the] garbage that society accepts as objectively reasonable.” California
v. Greenwood, 486 U.S. 35, 39 (1988).

       It is well established that there is no reasonable “expectation of privacy in trash
left for collection in an area accessible to the public.” Id. at 41. Thompson argues
that because the trash was left in a container next to his garage—rather than on a
street curb—the trash was within the curtilage of his home and thus he retained a
reasonable expectation of privacy in it. Yet, assuming the trash was within the
curtilage of Thompson’s home, “the proper focus under Greenwood [remains]
whether the garbage was readily accessible to the public so as to render any
expectation of privacy objectively unreasonable.” United States v. Comeaux, 955
F.2d 586, 589 (8th Cir. 1992) (internal quotation marks omitted).

        The district court found that Thompson’s trash was readily accessible to the
public. We agree. The trash was placed in a location from which the garbage
collectors regularly collected it at the regularly-scheduled time of collection,
suggesting it was placed there “for the express purpose of having strangers take it.”
See Greenwood, 486 U.S. at 40-41. Presumably, these strangers might “sort[]
through [the] trash or permit[] others, such as the police, to do so.” Id. at 40. The
garbage container was easily visible from the street, and there were no barriers
preventing access to the container or its contents. See United States v.
Segura-Baltazar, 448 F.3d 1281, 1288 (11th Cir. 2006) (finding no reasonable
expectation of privacy in trash containers left next to garage where they were “plainly
visible and accessible from the street”); see also United States v. Hedrick, 922 F.2d
396, 400 (7th Cir. 1991) (“[T]he absence of a fence or any other barrier [is one
indicator] that the garbage was knowingly exposed to the public”). Based on these
facts, we find that Thompson had no objectively reasonable expectation of privacy




                                           -4-
in the trash. We therefore conclude that Thompson’s motion to suppress was properly
denied.

                           III. Sufficiency of the Evidence

        Thompson next claims that the evidence was insufficient to show that he
possessed and intended to distribute methamphetamine. “We review the sufficiency
of the evidence de novo, viewing evidence in the light most favorable to the
government, resolving conflicts in the government’s favor, and accepting all
reasonable inferences that support the verdict.” United States v. Trejo, 831 F.3d
1090, 1093 (8th Cir. 2016) (internal quotation marks omitted). “Reversal is
appropriate only where a reasonable jury could not have found all the elements of the
offense beyond a reasonable doubt.” Id. at 1093-94 (internal quotation marks
omitted). Viewing the evidence in the light most favorable to the government, we
find it sufficiently supports Thompson’s conviction.

       To prove possession with intent to distribute under 21 U.S.C. § 841(a), the
government must show “knowing possession of [methamphetamine] and the intent
to distribute it.” United States v. Fetters, 698 F.3d 653, 657 (8th Cir. 2012) (internal
quotation marks omitted). “Intent to distribute controlled substances may be proved
by either direct evidence or circumstantial evidence.” United States v. Schubel, 912
F.2d 952, 956 (8th Cir. 1990). “Drug quantity and purity level, drug paraphernalia,
prior sales, and the presence of cash or a firearm support an inference of intent to
distribute.” Fetters, 698 F.3d at 657.

      Here, police found 19 grams of 98.8% pure methamphetamine in Thompson’s
home and 115.1 grams of 98.9% pure methamphetamine in his storage unit. A Drug
Enforcement Administration (DEA) agent testified that these amounts were consistent
with distribution. See United States v. Vega, 676 F.3d 708, 721 (8th Cir. 2012)



                                          -5-
(“[C]ircumstantial evidence such as drug quantity . . . may be used to establish intent
to distribute.”). Police also found $26,063 in cash in an ottoman in Thompson’s
home and $36,950 in Thompson’s storage unit, as well as digital scales, glass pipes,
heat sealed bags, and multiple cell phones. The DEA agent testified that, based on
his training and experience, these items were indicative of drug trafficking. See
Schubel, 912 F.2d at 956 (“The presence of equipment to weigh and measure the
narcotics, paraphernalia used to aid in their distribution, and large sums of cash are
common indicia of drug trafficking and are all circumstantial evidence of intent to
distribute.”).    Moreover, James Ivy testified that Thompson sold him
methamphetamine on multiple occasions. Thompson challenges Ivy’s credibility
based on an apparent contradiction in his testimony, but “[w]itness credibility is
within the province of the jury and virtually unreviewable on appeal.” Fetters, 698
F.3d at 657 (internal quotation marks omitted). And, even disregarding this
testimony, a reasonable jury could still have determined that Thompson possessed
and intended to distribute methamphetamine. We therefore find the evidence
sufficient to support Thompson’s conviction.

                             IV. Additional Challenges

       In addition, this Court granted Thompson’s request to file a pro se
supplemental brief, wherein he raises ten additional arguments. We have reviewed
these challenges and find them to be without merit.4




      4
       Included in Thompson’s pro se claims is the contention that his trial counsel
provided ineffective assistance. However, we do not consider such claims on direct
appeal except in exceptional circumstances, which are not present here. See United
States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir. 2005).


                                         -6-
                       V. Conclusion

For the foregoing reasons, we affirm.
                ______________________________




                            -7-